On Petition for Rehearing
Mr. Justice Alter.
The record and briefs considered, and no return to the writ of habeas corpus involved herein having heretofore been made on behalf of Warden Best, the respondent therein, and, further, the district attorney’s *150apparent acquiescence with the court’s judgment entered in the coram nobis proceeding herein in April, 1949, it is ordered that the district court permit the Attorney General of the state to appear and represent respondent in the habeas corpus proceeding, with full power and authority to seek a review of any judgment entered by said court therein, if he deem it necessary or advisable.